McBRIDE, Judge.
Defendant appealed from a judgmént in plaintiff’s favor for $155.45, representing damage sustained by plaintiff’s automobile in a collision with defendant’s vehicle, which occurred on October 20, 1952. Only a question of fact is presented by the appeal.
Arbour, the plaintiff, was driving his Dodge automobile on' South Genois Street in the direction of downtown. His claim is that when he reached the intersection he came to a complete stop and looked to his right, and that within a distance of 200 feet, which was his range of vision, he saw no vehicles approaching on Palmetto Street. Thereupon, he says, he started his forward motion and attempted to cross the intersection in low gear at about 5 miles per hour, and that when he had almost negotiated the intersection, his car was struck violently by defendant’s- Chevrolet automobile which came from the right and was traveling at a very fast rate of speed.
On the other hand, Anderson, the defendant, who denied negligence on his part in his answer, testified that Arbour was at fault and claims that the latter’s car was driven into the intersection directly in his .path when his car was in close proximity to the- intersection, and that the accident, so far as he is concerned, ,-was unavoidable. Defendant produced a witness who stated that he was standing on the corner and saw plaintiff drive into the intersection directly in the path of defendant’s.car. However, the testimony of this witness 'is confused and is not at all helpful in fixing the blame for the accident.
The trial judge saw and heard the three witnesses as they were giving their testimony and his conclusion was that the plaintiff’s version should be accepted, and he resolved the factual question in plaintiff’s favor. We perceive no manifest error in the findings of.the judge. Arbour’s testimony shows that defendant was guilty of speeding and failing to respect the right of way acquired by Arbour by virtue of entering the intersection first and having almost completed the crossing. Defendant was charged with these two specifications' of negligence in'the petition. The amount of plaintiff’s damage is undisputed.
The judgment appealed from will be affirmed.
Affirmed.-